DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on January 5, 2022. Amendments to claim 1 have been entered. Claims 1, 3-11, and 13-20 are pending and have been examined. The rejections and response to arguments are stated below.  

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method that implements an automated cash management tool to manage cash for market cap index, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial activities including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 11 is directed to a process. 
	Step 2A – Prong One: The limitations of “receiving, via an electronic input, a first projected cash that is index based wherein index based comprises dividends and corporate actions, a second projected cash that is books-based wherein books-based comprises one or more open orders, unrealized gains and losses, and settlement of one or more trades, and an actual cash measure for a portfolio wherein actual cash measure comprises cash available from an accounting system and cash invested is a short term investment that settles at time T+1; identifying, via an optimizer processor, equity and fixed income trade at time T-1 for the portfolio based on the first, second, and third projected cash; -6-U.S. Application No.: 16/154,005providing, via the interactive interface, one or more open orders; calculating one or more currencies to purchase or sell to substantially match a currency exposure of an index in the portfolio at time T to minimize tracking error between portfolio and index; and submitting the purchase or sale of the one or more currencies through the interactive interface based on one or more estimates for London close execution” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity such as a fundamental economic practice and also commercial activities including fulfilling agreements in the form of contracts. Managing cash for an index, including facilitating the purchase or sale of the one or more currencies is a well-known fundamental economic practice. Calculating one or more currencies to purchase or sell based on criteria and facilitating the purchase or sale of the one or more currencies involves commercial activities including fulfilling agreements. Hence, the steps of the claim when considered collectively as an ordered combination without the italicized portions, covers the abstract category of certain methods of organizing human activity. That is, other than, a processor and an interactive interface, nothing in the claim precludes the steps from being performed as a method of organizing human activity. In claim 1, the additional limitations of “an interactive interface coupled to the optimizer processor configured to: provide an unequitized cash display that visually illustrates a cash ladder view of income due but not received on a T+2 and beyond basis; and provide a user dashboard that allows for user selection of type of algorithm employed by the optimizer processor when calculating the one or more currencies to purchase or sell to substantially match a currency exposure of an index in the portfolio at time T, the user selection comprising (1) a setting that instructs the system to use the optimizer processor in a client-server mode to calculate the one or more currencies to purchase or sell, (2) a setting that instructs the system to not use the optimizer processor but rather a heuristics-based model to calculate the one or more currencies to purchase or sell, and (3) a setting that uses a replication approach to calculate the one or more currencies to purchase or sell in same weights as an underlying fund” further refines the abstract idea recited in claim 11. The processor is a generic processor suitably programmed to perform the claimed functions. The interactive interface and the optimizer are broadly interpreted to correspond to generic computer software suitably programmed to perform the respective claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an optimizer processor, and an interactive interface to perform all the steps. A plain reading of Figures 1-2 and descriptions in at least paragraphs [0029] – [0039] and [0071] - [0072] reveal that the optimizer processor may be a generic processor suitably programmed to execute the claimed steps. The interactive interface is broadly interpreted to correspond to generic computer software suitably programmed to perform the respective claimed functions. An interactive interface to display illustrations of data and to make selections is a generic function of an interactive interface. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The optimizer processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claims 1 and 11 are directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements identified above to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claims 11 and 1 are not patent eligible. 
Dependent claims 3-10 and 13-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance, in claims 3-10 and 13-20, the claimed steps under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 



Response to Arguments

4.	In response to Applicants arguments on pages 8-13 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	Response to arguments regarding Step 2A – Prong One: The steps of the claims, considered collectively as an ordered combination, recite the overall abstract idea of a method that implements an automated cash management tool to manage cash for market cap index, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial activities including fulfilling agreements in the form of contracts as discussed in the rejection. For instance, in claim 11, the concepts of “receiving …, and providing…” are data gathering steps (See Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A.). The concepts of “identifying… and calculating …” are similar to the concepts of collecting, displaying and manipulating data (See Intellectual Ventures I v. Capital One for US Patent 7,984,081). The concepts in the claim, considered individually and collectively, are also similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (See Electric Power Group v. Alstom S.A.). Submitting the purchase or sale of the one or more currencies is trading which is a well-known fundamental economic practice. In claim 1 the additional limitations of “providing an un-equitized cash display that visually illustrates a cash ladder view of income due but not received on a T+2 and beyond basis; and providing a user dashboard that allows for user selection of type of algorithm employed by the optimizer processor when calculating the one or more currencies to purchase or sell to substantially match a currency exposure of an index in the portfolio at time T, the user selection comprising (1) a setting that instructs the system to use the optimizer processor in a client-server mode to calculate the one or more currencies to purchase or sell, (2) a setting that instructs the system to not use the optimizer processor but rather a heuristics-based model to calculate the one or more currencies to purchase or sell, and (3) a setting that uses a replication approach to calculate the one or more currencies to purchase or sell in same weights as an underlying fund” are similar to the abstract concepts of collecting information, analyzing it, and displaying certain results of the collection and analysis (See Electric Power Group v. Alstom S.A.). Managing cash for an index, including submitting the purchase or sale of the one or more currencies is a well-known fundamental economic practice. Calculating one or more currencies to purchase or sell based on criteria and submitting the purchase or sale of the one or more currencies involves commercial activities including fulfilling agreements. The fulfillment of agreements has to be understood in the context of managing cash for market cap index (See the preamble of the claim). Hence, the steps of the claim, when considered individually and collectively as an ordered combination, without the italicized portions, covers the abstract category of certain methods of organizing human activity. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). Hence, the claims recite an abstract idea. 
Response to arguments regarding Step 2A – Prong two: According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. In particular, the claim only recites the additional elements of an optimizer processor and an interactive interface to perform all the steps. A plain reading of Figure 2, and descriptions in at least paragraphs [0071] - [0072] reveal that the optimizer processor may be a generic processor suitably programmed to execute the claimed steps. The interactive interface is broadly interpreted to correspond to generic computer software suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The optimizer processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	Applicant’s assertions such as “the specificity of the claim limitations and how they interact and impact each other” may at best be considered an improvement in the abstract idea of a method that implements an automated cash management tool to manage cash for market cap index”. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also, the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “a method that implements an automated cash management tool to manage cash for market cap index” in general, but also the specific type of “methods that implements an automated cash management tool to manage cash for market cap index”. In addition, that the present claims do not preempt the field of a method that implements an automated cash management tool to manage cash for market cap index do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). 
	Response to arguments regarding Step 2B: As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in the rejection, the interactive interface is broadly interpreted to correspond to generic computer software suitably programmed to perform the respective claimed functions. An interactive interface to display illustrations of data and to make selections is a generic function of an interactive interface. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an optimizer processor and an interactive interface to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. Therefore, the Applicants’ arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Glinberg et al. (US Pub. 2009/0171824 A1) discloses a method for managing a risk associated with a plurality of portfolios wherein each of the plurality of portfolios includes a plurality of positions representative of products traded on an exchange is disclosed. The method includes determining a risk assessment for each of a plurality of portfolios, calculating a margin offset associated with each of the plurality of portfolios, adjusting the risk assessments associated with each of the plurality of portfolios as a function of the margin offset, determining a portfolio risk assessment for the plurality of portfolios, and calculating a margin requirements for the plurality of portfolios, wherein the margin requirement calculated as a function of the portfolio risk assessment.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


April 10, 2022